*627ORDER
PER CURIAM
Benjamin Wilkinson (“Appellant”) appeals from the trial court’s judgment following a jury trial convicting him of involuntary manslaughter in the first degree, in violation of Section 565.024 (RSMo. 2000), and armed criminal action, in violation of Section 571.015. Appellant was sentenced to seven years’ imprisonment for involuntary manslaughter and ten years’ imprisonment for armed. criminal action, to be served consecutively for a total sentence of 17 years.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for.their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).